Exhibit 10.1

Exclusive Recording Artist Agreement

This Agreement is made as of the 8th day of September, 2008 by and between G2
VENTURES, INC. (hereinafter “G2”) and Nick Brisco, individually p/k/a “Nick
Brisco” (hereinafter “Artist”).

1. ARTIST’S WARRANTIES AND REPRESENTATIONS

1.01. Artist represents and warrants that: (a) it is authorized, empowered and
able to enter into and fully perform its obligations under this Agreement;
(b) neither this Agreement nor the fulfillment thereof by any party infringes
upon the rights of any other person or entity; (c) it has not and will not do
anything that impairs G2’s rights under this Agreement, nor will it permit any
other person or entity to do so; and (d) Artist is resident in the United States
of America for income tax purposes.

1.02. Artist further represents and warrants that: (a) there now exist no prior
recorded performances by Artist other than those listed on the attached Exhibit
A and that no recordings from those Masters will be released during the term
hereof; (c) none of the Masters delivered to G2 by Artist, nor the performances
embodied thereon, nor any other Materials, nor any use thereof by G2 or its
grantees, licensees or assigns, will violate or infringe upon the rights of any
third party. “Materials,” as used in this Paragraph, means all Controlled
Compositions, each name used by Artist, any logo used by Artist, and all other
musical, artistic, literary and other materials, ideas and other intellectual
properties furnished by Artist or any other producer engaged by Artist and
contained or used in connection with any Masters made hereunder, or the
packaging, sale, advertising or other exploitation thereof.

2. TERM AND RECORDING COMMITMENT

2.01. The Term of this Agreement shall be for an Initial Period commencing on
the date hereof and expiring nine months thereafter.

2.02. Artist hereby grants to G2 three (3) separate and irrevocable options to
extend the Term of this Agreement for further periods (the “Option Periods”)
commencing immediately upon the expirations of the Initial Period and expiring
one year after delivery to G2 of the Minimum Recording Commitment for said
Option Period. Each option shall be exercised by written notice from G2 to
Artist postmarked or delivered before upon the expiration of the prior terms;
provided that, G2 shall have a thirty day right to cure any inadvertent failure
to exercise such option.

2.03. During the Term of this Agreement (as the same may be extended) Artist
agrees to produce and Artist shall deliver to G2 Masters comprising sound alone
sufficient to comprise the following (the “Minimum Recording Commitment”):

(a) during the Initial Period—one (1) Album (the “First Album”)



--------------------------------------------------------------------------------

(b) during the First Option Period—one (1) Album (the “Second Album”)

(c) during the Second Option Period—one (1) Album (the “Third Album”)

(d) during the Third Option Period—one (1) Album (the “Fourth Album”)

2.04. Notwithstanding anything else herein to the contrary:

(a) Each Album shall be delivered to G2 within four (4) months after the
commencement of the applicable Initial Period of Option Period. The Album
currently being recorded by the Artist shall, when delivered, count as the
Minimum Recording Commitment for the Initial Period.

(b) Artist shall not commence the recording of any Album hereunder earlier than
three (3) months following the delivery to G2 of the prior album.

(c) G2 shall not be obliged to accept delivery of any Album hereunder earlier
than one year following the date of delivery to G2 of the prior album. If any
such premature delivery is tendered, the contractual date of deliver hereunder
of such Album shall be deemed to be the date one year following the date of
delivery of the prior album, provided that the prior album has been recorded and
delivered in all respects in accordance with the provisions of this Agreement
and comprises acceptable Masters as herein provided.

(d) In the event that, during the Initial Period of the Option Periods, Artist
produces more than the Minimum Recording Commitment, G2 shall as its sole option
be entitled to treat such additional material (or some of it) as counting
towards the Minimum Recording Commitment (or not) but said additional material
shall be and remain the sole and exclusive property of G2 subject to the
provisions of this Agreement.

(e) Each Album delivered shall consist of not less than ten (10) Masters and not
less than forty-five (45) nor more than seventy-four (74) minutes of Artist’s
performances. Each Master shall consist of not less than two minutes and thirty
seconds of Artist’s performances. No Album consisting of Artist’s “live”
performances shall be deemed to be in fulfillment of any of Artist’s obligations
hereunder except that upon mutual consent, in writing, a live recording may be
accepted in fulfillment of Artist’s Minimum Recording Commitment. If any such
performances are recorded during the Term hereof, G2 shall be the owner thereof
and shall have the right to exploit same under the same terms as contained
herein for the First Album, except that no advance will be paid to Artist. No
Multiple Albums shall be delivered hereunder without G2’s prior written consent;
any such Multiple Album delivered to and accepted by G2 shall be deemed a single
Album for all purposes hereof. No Mini-Album shall form part of the Minimum
Recording Commitment unless expressly agreed in writing by G2 at its absolute
discretion.



--------------------------------------------------------------------------------

(f) Artist shall deliver to G2 each Master hereunder in the form of a digital
two-track stereo tape master, as well as reference discs which are
representative of such tape masters. Artist shall also deliver at the same time
any multi-track master tapes recorded in connection with the same project. The
two-track stereo master tape shall be fully edited, mixed, equalized and
leadered for the production of parts from which satisfactory Phonograph Records
can be manufactured.

(g) As used in this Agreement, “delivery” shall mean the receipt of all tape
masters as provided herein, as well as Artist’s submission to G2 in written form
of all necessary information, consents, licenses and permissions that G2
requires to manufacture, distribute and release the Masters as Phonograph
Records, including, but not limited to, mechanical licenses, credits, musician
and producer releases, and any information required to be delivered to unions or
other third parties. Payment of funds due at delivery by G2 shall not be deemed
a waiver of information or documents required hereunder.

(h) Artist shall be available to G2 and shall perform for the purposes of making
such music videos at such time and places as G2 shall reasonably agree with
Artist. The cost of making such music videos shall be deemed advances hereunder
and shall be fifty percent (50%) recoupable from all sources, excluding
Mechanical Royalties, payable to Artist hereunder.

3. GRANT OF RIGHTS

3.01. During the Term of this Agreement, Artist shall furnish to G2 its
exclusive recording services throughout the Universe. Any contract entered into
by Artist or on Artist’s behalf during the Term hereof or any extensions thereof
for Artist’s performances in television or radio broadcasts or motion pictures
or stage productions shall specifically exclude the right to use any recording
of such performance for the manufacture and sale of Phonograph Records or music
videos unless previously authorized in writing by G2. Artist shall promptly
deliver to G2 copies of the pertinent provisions of each such contract and
Artist will cooperate fully with G2 in any controversy dispute or litigation
which may arise in relation to the rights of G2 under this Paragraph.

3.02. Artist hereby grants and assigns to G2 all rights of every kind and the
complete, unconditional, exclusive, perpetual, unencumbered title throughout the
Universe in and all results and products of Artist’s services and performances
hereunder, any and all Masters, records, tapes, sound recordings, music videos,
long form videos, and other material of every kind made or authorized by G2
hereunder or otherwise produced during the Option Terms and which include the
voice, instrumental or other sound and/or visual effects, services, or
performances of Artist, including without limitation the right to record,
reproduce, broadcast, transmit, publish, sell, exhibit, distribute, advertise,
exploit, perform, and use the same separately or in combination with any other
material for any purpose in any manner, under any label, trademark, or other
identification and by any means or method, whether known or not now known,
invented, used or contemplated, and to refrain from all or any part thereof.



--------------------------------------------------------------------------------

3.03. Without in any way limiting the generality of the foregoing, Artist hereby
grants to G2 the following rights throughout the Universe which G2 may use or
refrain from using as it elects in G2’s sole discretion:

(a) the exclusive right during the Term hereof to manufacture, distribute, and
sell anywhere in the Universe Phonograph Records and music videos reproducing
Artist’s performances;

(b) the exclusive right for the full periods of copyright to manufacture,
distribute, and sell throughout the Universe Phonograph Records and music videos
produced from Masters made during the Option Terms hereunder;

(c) the exclusive right for the full periods of copyright to manufacture,
distribute, and sell throughout the Universe Phonograph Records and music videos
produced from masters made during the Option Terms hereunder;

(d) the exclusive right to authorize public performances in the Universe of
Phonograph Records and music videos produced during the Option Terms hereunder;

(e) the right to permit and authorize others to exercise, directly or through
persons designated by them, any and all G2’s rights hereunder.

3.04. (a) Each Master (including all sound recordings embodied thereon) produced
hereunder or embodying Artist’s performances and recorded during the Initial
Term shall belong to Artist. Artist grants G2 a security interest in and to its
copyright in the First Album to secure recoupment of all sums expended by G2 in
the recording and promotion of all Albums recorded under this Agreement. Artist
further agrees to execute any document reasonably necessary to perfect such
security interest. In the event Artist fails to execute any such documents or
instruments Artist hereby irrevocably grants G2 power of attorney, coupled with
any interest, to execute all such security agreements.

(b) Each Master (including all sound recordings embodied thereon) produced
hereunder or embodying Artist’s performances and recorded during the Option
Terms shall, from the inception of its creation, be considered a “work made for
hire” for G2 within the meaning of the U.S. Copyright Law. If it is determined
that a Master does not so qualify then such Master, together with all rights in
it (including the sound recording copyright), shall be deemed, and hereby
transferred and assigned to G2 by this Agreement. Artist agrees to execute and
deliver to G2 any and all documents or instruments which G2 may request in order
to confirm G2’s acquisition and/or title to the Masters (including the
copyright) as described herein. In the event Artist fails to execute any such
documents or instruments Artist hereby irrevocably grants to G2 power of
attorney, coupled with an interest, to execute all such documents of conveyance.
All Masters recorded by Artist from the inception of the recording thereof and
all



--------------------------------------------------------------------------------

reproductions derived therefrom, together with the performances embodied
thereon, shall be entirely the property of G2 in perpetuity, throughout the
Universe, free of any claim whatsoever by Artist or any persons deriving any
rights or interests therefrom.

3.05. Artist shall not authorize or permit Artist’s performances to be recorded
for any purpose without obtaining an express written approval of G2, and Artist
shall take reasonable measures to prevent the manufacture, distribution and sale
of Phonograph Records or music videos containing its performances (and the use
of Artist’s name and likeness in connection therewith) by any person or entity
other than G2, its successors, licensees and assigns.

3.06. Artist grants G2 the right to include any Master produced and delivered
hereunder in a soundtrack or compilation album, at any time, and without any
further advance, except that royalties shall be payable as provided herein.

3.07. As used in this Agreement, “Phonograph Records” shall include any and all
mechanical reproductions of the Masters produced and delivered hereunder, in any
format, whether now known or unknown, including but not limited to compact
discs, cassette tapes, vinyl records, DAT tapes or any future format.

4. RECORDING COSTS AND PROCEDURES

4.01. Advances payable to Artist pursuant to this Agreement are and shall be
inclusive of all costs incurred in the course of producing and recording Masters
hereunder (including without limitation, the costs of studio time, musician
fees, union payments, instrument hire, producer’s fees, and the cost of tape
editing, mixing, remixing and masters, advances, and other similar costs
customarily regarded in the industry as being recording costs.) All such costs
are sometimes herein referred to as “recording costs” and shall constitute
advances recoupable from royalties payable hereunder. G2 shall, in accordance
with the provisions of this Agreement, deduct and retain out of said advances
such sums as may be necessary to pay the said recording coasts. In the event
that, as a result of an event within the control of the Artist but unapproved by
G2, any recording costs shall exceed the amount of the recording fund
specifically referred to in Paragraph 5.01. below, then the excess costs shall
(if paid by G2) constitute a loan to Artist payable on demand and without
prejudice to G2’s other rights and the same shall, at G2’s election, be
recoverable by G2 out of any monies payable by G2 to Artist or on Artist’s
behalf hereunder. Any recording cost that exceeds the amount of the recording
fund specifically referred to in Paragraph 5.01 below, but which has been
approved by G2, shall be treated as an increase in said recording fund.

4.02. G2 and Artist shall, prior to the commencement of any recording:
(a) mutually designate the producer(s) of all Masters hereunder; and (b) agree
on a budget for recording costs. G2 shall not unreasonably withhold its consent
to any budget for recording costs that is less than ninety percent (90%) of the
recording fund for that album as specified in Paragraph 5.01. G2 has previously
approved the budgets for the First and Second Albums.



--------------------------------------------------------------------------------

4.03. Artist shall be properly rehearsed and shall appear at the times and
places designated by G2 after consultation with and reasonable notice to Artist
from time to time for all recording sessions required hereunder and at each
session Artist shall tender their professional services to the best of their
ability. G2 and Artist shall mutually designate the material to be recorded and
each Master shall be subject to G2’s approval as technically and commercially
satisfactory. Upon G2’s request, Artist shall re-record any material until a
Master, which in G2’s sole judgment is satisfactory, shall be obtained.

4.04. The Masters delivered to G2 by Artist under this Agreement and the
performances embodied therein shall be produced in accordance with the rules and
the regulations of the American Federation of Musicians, the American Federation
of Television and Radio Artists and all other unions having jurisdiction. Artist
is or will become and remain, to the extent necessary to fulfill this Agreement,
a member in good standing of all labor unions or guilds in which membership may
be required for the performance of Artist’s services hereunder.

4.05. Artist shall not perform for or in connection with (and shall not permit
any other person or entity to use Artist’s name or likeness in connection with)
the recording or exploitation of any Phonograph Record embodying any Composition
recorded by Artist under this Agreement prior to a date five (5) years
subsequent to the expiration or termination of the term of this Agreement, or
any extensions thereof.

4.06. Without limiting the foregoing, G2 shall not be required to make any
payments of any kind for, or in connection with, the acquisition, exercise or
exploitation of rights by G2 except as specifically provided in this Agreement.
Artist shall be solely responsible for all sums due to labor unions or guilds,
individual musicians, producers and all other persons or entities entitled to
received royalties or other payments in connection with the sale of Phonograph
Records derived from Masters hereunder, although G2 will undertake to make all
such payments to the extent of the recording fund specified in Paragraph 5.01,
and Artist’s liability to producers for royalties shall be limited to two
percent of retail. None of the persons whose performances are embodied in the
Masters or whose services are used in recording the Masters shall be bound by
any otherwise bound or restricted, Artist shall obtain all necessary clearances
in writing.

5. ADVANCES AND RECORDING FUND

5.01. As advances against and recoupable from royalties payable hereunder, G2
agrees to pay with respect to each Album constituting the Minimum Recording
Commitment hereunder a sum equal to the amount by which the applicable sum set
forth below (“Album Recording Fund”) exceeds the sum of the documented receipts
for the recording costs concerned and any other advances made to Artist prior to
delivery of the applicable Album:

 

Album Recording Fund:

   First Album    $ 25,000       Second Album    $ 30,000       Third Album    $
40,000       Fourth Album    $ 75,000   



--------------------------------------------------------------------------------

5.02. If net sales through normal retail channels in the United States for which
royalties are payable pursuant to Paragraph 6.01(a) below, net of applicable
reserves of any album shall exceed seventy-five thousand (75,000) units as of
the date nine (9) months after the initial release of that album in the United
States, then the Album Recording Fund on the next subsequent album shall be
increases by Ten Thousand Dollars ($10,000).

5.03. The advances due under Paragraph 5.01 shall be payable promptly following
the deliver to G2 of (a) the Minimum Recording Commitment; (b) the documents
required under Paragraph 2.4(g); and (c) all invoices pertaining to the
recording of the Minimum Recording Commitment. With respect to payments to be
made following delivery, G2 shall have the right to withhold ten percent
(10%) for ninety (90) days to provide for anticipated costs which have not yet
been paid.

5.04. All advances paid to Artist or on Artist’s behalf shall be recoupable
against the royalties payable under this Agreement, from whatever the source,
except that advances shall not be recoupable against Mechanical Royalties except
as provided for in Paragraph 8.01.

6. ROYALTIES

6.01. Subject to Artist’s compliance with all obligations required of Artist
hereunder and subject as otherwise granted herein, G2 will pay to Artist for the
rights granted herein and for the services performed hereunder the royalties set
out below, being percentages of one hundred percent (100%) of G2’s published
wholesale price, exclusive of taxes and duties actually paid by G2, and the
container cost deductions specified below for all records and music videos
manufactured, sold and not returned, and for which G2 is paid reproducing
exclusively Masters recorded hereunder, namely:

(a) With respect to the sales for distribution in the United States of Albums
reproducing exclusively Masters hereunder: Twenty Percent (20%).

(b) The royalty rate with respect to 12-inch singles shall be fifteen percent
(15%).

(c) The royalty rate with respect of 7-inch singles and other records shall be
twelve percent (12%).

(d) The royalty rate with respect to the following is thirteen percent (13%):
records sold to any government body, PX sales, sales to educational
institutions, record clubs, soundtrack records, compilation records, budget
records (defined as a record which is sold as wholesale price of at least fifty
percent but less than eighty percent of G2’s published wholesale price), and EP
records (defined as records containing between three and nine Masters): except
that the royalty rate for compilations releases exclusively on



--------------------------------------------------------------------------------

the G2 label shall be twenty percent (20%). Royalties for soundtracks and
compilations on which Artist appears with other performers shall be pro-rated in
the same proportion that Artist’s Master bear to the entire album.

(e) Foreign royalty rate: The rate for the records manufactured by G2 or G2’s
affiliates and sold outside the United States will be sixty-six and two-thirds
percent (66 2/3%) of the applicable royalty except that the royalty rate for
masters licensed by G2 outside the United States shall be fifty percent (50%) of
the net income therefrom. Net income shall mean all income received less third
party out of pocket expenses to establish the license, third party out of pocket
collection costs, foreign currency exchange, wire transfer fees and applicable
taxes.

(f) Royalty rate for music videos sold and not returned shall be ten percent
(10%) of G2’s published wholesale price.

7. ROYALTY PAYMENTS

7.01. Royalties earned hereunder will be accrued semi-annually and paid, less
all advances, taxes, and any other charges, within sixty (60) days following
each June 30th and December 31st for the preceding six (6) month period, in
accordance with G2’s regular accounting practices. G2 shall, however, have the
right to establish reasonable reserves for returns and exchanges, said reserves
not to exceed thirty percent (30%). Each reserve established hereunder shall be
liquidated at the end of the following semi-annual period. If G2 makes any
overpayment of royalties (e.g., by reason of an accounting error or paying
royalties on Records returned later), G2 shall have the right to offset such
overpayment against any subsequent payment due to Artist from G2.

7.02. Each royalty payment hereunder shall be accompanied by a statement in
accordance with G2’s regular accounting practices. Said statements shall be
provided to Artist within sixty (60) days of the end of each calendar quarter,
even though royalty payments are semi-annual. Each statement shall become
binding upon Artist and Artist shall neither have nor make any claim against G2
with respect to such statement, unless Artist shall advise G2, in writing, of
the specific basis of such claim within one (1) year after the date G2 mails
such statement. G2’s accounting books and records will be kept and maintained in
accordance with generally accepted accounting principles, consistently applied.

7.03. Artist shall not be entitled to recover damages or to terminate this
Agreement for any reason because of a claimed breach by G2 of its material
obligations hereunder, unless G2 has failed to remedy such breach within sixty
(60) days following receipt of written notice thereof. Artist will not have the
right to sue G2 in connection with any royalty accounting, or sue G2 for
royalties accrued by Artist during the period a royalty accounting covers,
unless Artist commences the suit within two (2) years after the date when the
statement in question is rendered to Artist. If Artist commences suit on any
controversy or claim concerning royalty accountings rendered to Artist under
this Agreement, the scope of the proceeding will be limited to determination of
the amount of



--------------------------------------------------------------------------------

royalties due for the accounting periods covered and reasonable attorney fees,
and the court will have no authority to consider any other issues or award any
relief except recovery of any royalties found owing. Artist’s recovery of any
such royalties and attorney’s fees will be the sole remedy available to Artist
by reason of G2’s royalty accountings. Without limiting the generality of the
preceding sentence, Artist will not have any right to seek termination of this
Agreement or avoid the performance of their obligations under it by reason of
any such claim. Artist’s remedy for G2’s willful refusal to permit it to record
its Minimum Recording Commitment shall be limited to termination of this
Agreement.

7.04. G2 agrees that Artist may, not more than once during any calendar year,
but only once with respect to any statement rendered hereunder, audit its books
and records for the purpose of determining the accuracy of G2’s statements to
Artist. If Artist wishes to perform any such audit, Artist will be required to
notify G2 at least thirty (30) days before the date when Artist plans to begin
the audit. If Artist’s audit has not been completed within one (1) month from
the time Artist begins it, G2 may require Artist to terminate it on seven
(7) days notice to Artist and G2 will not be required to permit Artist to
continue the examination after the end of that seven (7) day period. Artist
shall not be entitled to examine any manufacturing records or any other records
which do not specifically report sales of Records or calculation of net receipts
on which royalties are accruable hereunder. All audits shall be made during
regular business hours, and shall be conducted on Artist’s behalf by an
independent Certified Public Accountant. Each examination shall be made at
Artist’s sole expense at G2’s regular place of business in the United States,
where the books and records are maintained.

8. MECHANICAL LICENSES AND ROYALTIES

8.01. All Controlled Compositions (defined as musical compositions composed in
whole or in part by any individual member of Artist) are hereby licensed to G2
and its licenses for reproduction on Phonograph Records anywhere in the
Universe. Royalties for the mechanical license herein granted shall be at a rate
equal to seventy-five percent (75%) of the current minimum U.S. statutory rate
(including the “long work” rate, if applicable) for royalty-bearing records sold
and not returned and for which G2 is paid, excluding any instance where G2 and
Artist are sharing income under Paragraph 6.01(e) above. In no event shall the
mechanical royalties payable hereunder for any Album exceed ten (10) times the
rate set forth above. The foregoing also applies to music videos, as well as to
any instance where such a license must be executed in favor of G2, G2 shall not
recoup from mechanical royalties due to Artist any advances payable to Artist
except: (a) excess recording costs under Paragraph 4.01; (b) overpayments under
Paragraph 701; and (c) any advances or cash or consigned materials (or the like)
to Artist.

8.02. If any record contains one or more compositions which are not Controlled
Compositions, then G2 will have the right to reduce the amount of Mechanical
Royalties payable on the Controlled Compositions by an amount equal to the
amount of mechanical royalties payable on non-Controlled Compositions.



--------------------------------------------------------------------------------

9. TRADEMARKS

9.01. Artist shall perform under the professional name, “Nick Brisco”. Artist
warrants and represents that it is the sole owner of such name in connections
with Phonograph Records during the term hereof. Artist shall not use a different
name in connection with Phonograph Records unless Artist and G2 mutually agree
in writing. Artist agrees that G2 may cause a search to be instituted for the
purpose of determining whether any professional name used by Artist has been or
is being used by another person in connection with Phonograph Records. G2 may
cause one or more federal applications for trademark protection to be made in
favor of Artist for Phonograph Records and/or entertainment purposes. Any
amounts up to One Thousand Seven Hundred Dollars ($1,700.00) expended by G2
pursuant to this Paragraph shall be deemed Advances hereunder. If the trademark
search indicates that such name should not be used, G2 and Artist shall mutually
agree on a substitute name for Artist. Nothing contained herein shall release
Artist from its indemnification of G2 with respect to Artist’s use of such name.

10. FREE GOODS

10.01. No royalties shall be payable with respect to records given away or
furnished on a “no charge” basis to one-stops, rack jobbers, distributors,
dealers, radio stations, television stations or film companies, theatrical
hooking agencies, print media, music publishers or the like, provided that such
records do not exceed one hundred (100) non-royalty bearing Singles out of every
one thousand (1,000) Singles distributed and one hundred (100) non-royalty
bearing Albums out of every one thousand (1,000) Albums. Any record sold for
less than fifty percent (50%) of G2’s published wholesale price will be a
non-royalty bearing record.

10.02. During each applicable contract period, G2 shall provide Artist with
fifteen (15) non-royalty bearing copies of Artist’s then current Album at no
charge to the Artist.

11. CONTAINER COSTS

11.01. G2’s container deduction shall be a sum equal to: one dollar ($1.00) for
singles, one dollar and fifty cents ($1.50) for LPs and cassettes, two dollars
($2.00) for double LP sets and compact discs, three dollars ($3.00) for double
cassettes, and four dollars ($4.00) for other formats, including double compact
disks, and all video formats.

12. INDEMNIFICATIONS

12.01. Artist agrees to and does hereby indemnify, save and hold G2 and its
licensees harmless of and from any and all liability, loss, damage, cost, or
expense (including all legal expenses and reasonable attorney fees) arising out
of or connected with any breach of this Agreement or any claim which is
inconsistent with any of the warranties or representations made by Artist in
this Agreement, and Artist agrees to reimburse G2 on demand for any payment made
or incurred by G2 with respect to the



--------------------------------------------------------------------------------

foregoing if the claim concerned is settled or has resulted in a final judgment
against G2 or its licensees. Pending the determination of any claim with respect
to which G2 is entitled to indemnity, G2 may withhold monies which would be
otherwise payable to Artist up to the amount of its potential liability.

13. DEFAULT AND TERMINATION

13.01. In the event of any default or breach by Artist in the performance of any
of Artist’s obligations hereunder, G2 may, without prejudice to its other
rights, claims or remedies, suspend its obligations hereunder for the duration
of such default or breach and until the same has been cured and may, at its
option, extend the Term for a period equal to all or any part of the period of
such default or breach, and in such event the dates for the exercise by G2 of
the Option Periods hereunder and the dates of commencement of each subsequent
Option Period shall be extended accordingly.

14. FORCE MAJEAUR

14.01. If G2’s material performance hereunder is delayed or becomes impossible
or impractical because of any act of God, fire, earthquake, strike, act of
government or any order, regulation, ruling, or action of any labor union or
association of artist affecting G2 or Artist or the phonograph record industry,
G2, upon notice to Artist may suspend its obligations under this Agreement for a
period not to exceed one (1) year, and in such event the number of days equal to
the number of days of such suspension shall be added to the then-current period
of the Term thereof. In the event that G2’s material performance hereunder is
delayed or becomes impossible or impractical because of any civil strife, G2,
upon notice to Artist, may suspend its obligations under this Agreement for the
duration of such delay, impossibility or impracticability and in such event the
number of days equal to the number of days of such suspension shall be added to
the then-current period of the Term thereof.

15. MERCHANDISING

15.01. Artist hereby grants G2 the exclusive right to manufacture, sell,
license, distribute and exploit, through the Universe and by mail-order and
through retail sources of, without limitation, all merchandise or every kind
featuring the Artist (name/logo/likeness), during the term of this Agreement.

15.02. It is expressly agreed and understood that any contract for the purpose
of merchandising Artist entered into by G2 during the Term shall continue in
full force and effect in accordance with the provisions thereof for a period not
to exceed one (1) year following the expiration of the term of this Agreement.

15.03. In the case of such products or property manufactured and sole by G2 or
by any associated company, Artist shall be entitled to a royalty of twenty
percent (20%) of the adjusted gross receipts therefrom. As used in this
paragraph, the term “adjusted gross” shall mean gross revenues from the sale of
applicable merchandise, less venue



--------------------------------------------------------------------------------

commissions and state sales tax where collected and actually paid. In the event
that G2 licenses to other any of its rights under this clause then Artist shall
received fifty percent (50%) of the net receipts therefrom. As used in this
paragraph, the term “net receipts” shall be calculated as gross revenues from
the sale of the applicable merchandise, less the cost actually incurred and paid
by G2 or its licensing company for manufacturing; sales personnel salaries
and/or commissions, venue commissions and state sales tax where collected and
actually paid.

15.04. Artist has the right of approval of all merchandising artwork, so long as
said approval is that unreasonably withheld. During the Term of this Agreement,
Artist shall cause the inclusion of G2’s logo and proper name at a reasonable
size and position on all merchandise.

15.05. No royalties shall be payable with respect to merchandise given away or
furnished on a no-charge basis. Upon Artist’s request, G2 shall provide Artist
with twenty (20) non-royalty-bearing samples of each item of merchandise at no
charge.

16. ARTWORK

16.01. Artist agrees that G2 is the owner of any and all artwork, LP jacket art,
and promotional artistic renderings undertaken or completed within the Option
Terms of this Agreement. Artist shall have the right to use artwork which has
been mutually approved by G2 and Artist for the purpose of Merchandising.

17. NOTICES

17.01. All notices, demands or the like which are required to be given hereunder
shall be in writing and may be served upon the other party personally by
Registered Mail, Return Receipt Requested or by telecopy (facsimile). Notice to
Artist will be received by:                                          
                                         
                                         
                                                                        

 

 

and notice to G2 will be received by: Gust Kepler, G2 Ventures, Inc., 14110 N.
Dallas Parkway, Suite 365, Dallas, TX 75254.

18. PROMOTIONS AND ADVERTISING CAMPAIGNS

18.01. Any promotional monies spent by G2 on behalf of Artist are fifty percent
(50%) recoupable from monies otherwise due to Artist from G2, excluding
Mechanical Royalties, notwithstanding the source. Any promotional monies spent
on behalf of Artist in combination with other G2 Artist shall be recoupable from
Artist on a pro-rata basis.

18.02. G2 is not obligated to produce a promotional video for Artist, but if G2
undertakes to produce said video, the cost is fifty percent (50%) recoupable
from royalties, excluding Mechanical Royalties, notwithstanding the source. The
cost of producing nonpromotional videos intended for resale are fully
recoupable.



--------------------------------------------------------------------------------

19. CONTROLLING LAW

19.01. This Agreement is entered into and performable in Dallas County, Texas
and the validity, interpretation and legal effect of this agreement shall be
governed by Texas law. Venue for any legal action shall be in Dallas County,
Texas.

20. REMEDIES

20.01. Artist acknowledges, recognizes and agrees that his services hereunder
are of a special, unique, unusual, extraordinary and intellectual character
which gives them a peculiar value, the loss of which cannot be reasonably or
adequately compensated for by damages in an action of law. Inasmuch as a breach
of such services will cause G2 irreparable damages, G2 shall be entitled to
injunctive and other equitable relief, in addition to whatever legal remedies
are available, to prevent or cure any such breach or threatened breach.

21. HEADINGS

21.02. The headings of the clauses herein are intended for convenience only, and
shall not be of any effect in construing the contents of this Agreement.

22. RELATIONSHIP

22.01. Artist has the status of an independent contractor and nothing herein
contained shall contemplate or constitute Artist of its members as G2’s agents
or employees. This Agreement does not and shall not be construed to create a
partnership or joint venture between the parties to this Agreement.

23. VALIDITY AND MODIFICATIONS

23.01. The invalidity or unenforceability of any provision shall not affect the
validity or enforceability of any other provision. This Agreement contains the
entire understanding of the parties relating to its subject matter. No change of
this Agreement will be binding unless signed by all parties hereto or their duly
authorized representatives. A waiver by either party of any provision of this
Agreement in any instance shall not be deemed to waive it for the future. All
remedies, rights, undertakings and obligations contained in this Agreement shall
be cumulative and none of them shall limit any other remedy, right, undertaking
or obligation.

24. ASSIGNMENT

24.01. G2 may assign its rights under this Agreement in whole or in part.



--------------------------------------------------------------------------------

25. LEGAL REPRESENTATION

25.01. Artist, by their signature hereto, confirms that G2 has advised Artist to
take independent legal counsel, from a lawyer specializing generally in the
music business and specifically in the negotiation of recording agreements, on
the terms and conditions of this Agreement and on the obligations being
undertaken by Artist in executing the Agreement.

26. COOPERATION

26.01. Artist shall execute such other documentation and shall give further
assurances as may reasonably be necessary or desirable for the purpose of
vesting, confirming, protecting or further assuring any of the rights granted
herein.

27. DISCLAIMER

27.01. G2 has not made and does not hereby make any representation or warranty
with respect to the extent of the sales of records or the exploitation of the
music videos hereunder.

 

SIGNED THIS 8th DAY OF September, 2008. G2 VENTURES, INC. By:  

/s/ Gust Kepler

  Gust Kepler, President 13155 Noel Road Ste 1810 Dallas, TX 75240 ARTIST:
P/k/a:  

/s/ Nick Brisco

By:  

 

Printed Name: Nick Brisco Artist Address:  

 

 

 